DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 10/05/2021 have been accepted by the examiner.
Specification
The Amended Specification filed 10/05/2021 has been accepted by the examiner.
Claim Rejections - 35 USC § 112
The Amended Claim set filed 10/05/2021 has overcome all 112(b) rejections, therefore the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (US 4339891 A) in view of Daimon et al. (US 5461825 A), and Mahler (US 0579993 A).
Regarding claim 1, Basset teaches a plant pot apparatus that could be utilized in an automobile (Figure 1), comprising: 
a base (Figure 1, Col. 1 lines 59-64; reservoir stand 10), the base comprising: 

a first reservoir in fluid communication with the first opening (Figures 1-2, Col. 1 line 59 – Col. 2 line 25; tube 21 extends down from opening 19 to hold down wick which communicates fluidly with reservoir stand 10), wherein first opening is the only opening in the base allowing fluid communication into the first reservoir (Figures 1-3, Col. 1 line 59 – Col. 2 line 4; opening 19 on disc 17 is only opening for fluid communication between flower pot 11 and reservoir stand 10); 
a planter (Figure 1, Col. 1 lines 59-64; flower pot 11), the planter comprising: 
a soil compartment (Figure 1, Col. 1 lines 59-64; inside of flower pot 11 is soil 13); 
and a second opening, wherein the second opening is in fluid communication with the first opening and the soil compartment (Figure 1, Col. 1 line 59 – Col. 2 line 25; there is a hole in the flower pot through which a wick 29 extends through to go through opening 19 and into the reservoir stand 10); 
and a wick, arranged so as to extend from the first reservoir through the first and second openings to the soil compartment (Figure 1, Col. 1 line 59 – Col. 2 line 25; there is a hole in the flower pot through which a wick 29 extends through to go through opening 19 and into the reservoir stand 10).
Basset does not teach a first connector on the base and a second connector on the planter wherein the first connector and the second connector are adapted to interconnect so as to fix the planter to the base; and a collection saucer arranged below the soil compartment and 
Daimon teaches a plant pot comprising: 
a first connector on the base (Figure 1, Col. 3 lines 23-34 and lines 50-53; engaging hooks 41 located on bottom portion 4b); and 
a second connector on the planter wherein the first connector and the second connector are adapted to interconnect so as to fix the planter to the base (Figure 1, Col. 3 lines 23-34 and lines 50-53; openings 31 located on pot 3 where engaging hooks 41 connect).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant pot taught by Bassett and incorporated hook connections taught by Daimon in order to provide a more secure attachment of the pot to the base to prevent any possible detachment while the planter is in use.
Mahler teaches a plant pot wherein the planter further comprises a collection saucer arranged below the soil compartment and comprising a second reservoir, wherein the soil compartment comprises a third opening in communication with the second reservoir (Figures 1-3, Col. 1 lines 36-47; flower pot A with integral drip-pan B, area inside drip-pan B is second reservoir, flower pot A has drip-openings 1 on perimeter of flower pot A in communication with drip-pan B).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant pot taught by Bassett and incorporated a collection tray as taught by Mahler in order to provide a tray with higher up sidewalls to better catch any spillage of water or soil and avoid that spillage from getting on objects in the surrounding area.
Regarding claim 2, Bassett as modified above teaches wherein a diameter of the first opening is greater than a diameter of the second opening (Figure 1; opening 19 and hole where wick 29 is running through a the bottom of flower pot 11, in Fig 1 it looks as though the opening 19 of reservoir stand 10 is larger).
In the case that Bassett’s opening 19 is not larger than the flower pot 11 bottom hole, it would have been an obvious matter of design choice to make the first opening larger diameter than the second opening in order to prevent excess/unnecessary water from splashing up in through the opening on the planter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, the modified reference teaches the limitations of claim 1 and Mahler further teaches the planter and saucer being integrally formed (Figures 1-3, Col. 1 lines 36-47; flower pot A with integral drip-pan B).
Regarding claim 5, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Because Bassett in view of Daimon and Mahler meets the structural limitations of the claims, then Bassett in view of Daimon and Mahler could be sized and configured to perform the intended use “wherein the base and planter are adapted to fit into a cupholder of an automobile.”
It would have been an obvious matter of design choice to adjust the size of Bassett’s plant pot and base to be capable of fitting into an automobile cupholder, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, the modified reference teaches the limitations of claim 1 and further Daimon teaches wherein one of the first and second connectors is a hook, and the other of the first and second connectors is a recess adapted to engage with the hook (Figure 1, Col. 3 lines 23-34 and lines 50-53; engaging hooks 41 located on bottom portion 4b, openings 31 located on pot 3 where engaging hooks 41 connect).
Regarding claim 7, Bassett as modified above teaches wherein the wick is arranged to draw water disposed in first reservoir to the soil compartment by capillary action (Figure 1, Col. 2 lines 46-56; wick 29 extends from reservoir stand 10 into flower pot 11 through the opening 19 and flower pot hole, wicks function by way of capillary action).
Regarding claim 8, Bassett as modified above teaches wherein the base comprises a first tapered sidewall tapered from bottom to top (Bassett: Figure 1; reservoir stand 10 sidewalls taper from bottom to top) and, combined with the teachings above of Mahler, the collection saucer comprises a second tapered sidewall tapered outward from bottom to top (Mahler: Figures 1-3; drip-pan B has slightly tapered sidewalls from bottom to top).
Bassett as modified above does not teach the surfaces of the first and second tapered sidewalls being substantially coplanar. It would have been an obvious matter of design choice to make the different portions of the base sidewall and the saucer sidewall to be of whatever form or shape was desired or expedient, such as being substantially coplanar in order to provide a more aesthetically pleasing appearance (coplanar sidewalls are not necessitated in Applicant’s Specification, Page 5 lines 8-10 submits that sidewalls do not have to be substantially coplanar). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.	
Regarding claim 9, Basset teaches a plant pot apparatus that could be utilized in an automobile (Figure 1), comprising: 
a base (Figure 1, Col. 1 lines 59-64; reservoir stand 10), the base comprising: 
a first opening (Figures 1-2, Col. 1 line 59 – Col. 2 line 4; opening 19 on disc 17); 
a first reservoir in fluid communication with the first opening (Figures 1-2, Col. 1 line 59 – Col. 2 line 25; tube 21 extends down from opening 19 to hold down wick which communicates fluidly with reservoir stand 10), wherein first opening is the only opening in the base allowing fluid communication into the first reservoir (Figures 1-3, Col. 1 line 59 – Col. 2 line 4; opening 19 on disc 17 is only opening for fluid communication between flower pot 11 and reservoir stand 10); 
a planter (Figure 1, Col. 1 lines 59-64; flower pot 11), the planter comprising: 
a soil compartment (Figure 1, Col. 1 lines 59-64; inside of flower pot 11 is soil 13); 
and a second opening, wherein the second opening is in fluid communication with the first opening and the soil compartment (Figure 1, Col. 1 line 59 – Col. 2 line 25; there is a hole in the flower pot through which a wick 29 extends through to go through opening 19 and into the reservoir stand 10).
Bassett does not teach a first connector on the base and a second connector on the planter wherein the first connector and the second connector are adapted to interconnect so as to fix the planter to the base; and a collection saucer arranged below the soil compartment and comprising a second reservoir, wherein the soil compartment comprises a third opening in communication with the second reservoir.
Daimon teaches a plant pot comprising: 
a first connector on the base (Figure 1, Col. 3 lines 23-34 and lines 50-53; engaging hooks 41 located on bottom portion 4b); and 
a second connector on the planter wherein the first connector and the second connector are adapted to interconnect so as to fix the planter to the base (Figure 1, Col. 3 lines 23-34 and lines 50-53; openings 31 located on pot 3 where engaging hooks 41 connect).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant pot taught by Bassett and incorporated hook connections taught by Daimon in order to provide a more secure attachment of the pot to the base to prevent any possible detachment while the planter is in use.
Mahler teaches a plant pot wherein the planter further comprises a collection saucer arranged below the soil compartment and comprising a second reservoir, wherein the soil compartment comprises a third opening in communication with the second reservoir (Figures 1-3, Col. 1 lines 36-47; flower pot A with integral drip-pan B, area inside drip-pan B is second reservoir, flower pot A has drip-openings 1 on perimeter of flower pot A in communication with drip-pan B).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant pot taught by Bassett and incorporated a collection tray as taught by Mahler in order to provide a tray with higher up sidewalls to better catch any spillage of water or soil and avoid that spillage from getting on objects in the surrounding area.
Regarding claim 10, Bassett as modified above teaches wherein a diameter of the first opening is greater than a diameter of the second opening (Figure 1; opening 19 and hole where wick 29 is running through a the bottom of flower pot 11, in Fig 1 it looks as though the opening 19 of reservoir stand 10 is larger).
In the case that Bassett’s opening 19 is not larger than the flower pot hole, it would have been an obvious matter of design choice to make the first opening larger diameter than the second opening in order to prevent excess/unnecessary water from splashing up in through the opening on the planter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 12, the modified reference teaches the limitations of claim 11 and further Mahler teaches the planter and saucer being integrally formed (Figures 1-3, Col. 1 lines 36-47; flower pot A with integral drip-pan B).
Regarding claim 13, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Because Bassett in view of Daimon and Mahler meets the structural limitations of the claims, then Bassett in view of Daimon and Mahler could be sized and configured to perform the intended use “wherein the base and planter are adapted to fit into a cupholder of an automobile.”
It would have been an obvious matter of design choice to adjust the size of Bassett’s plant pot and base to be capable of fitting into an automobile cupholder, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 14, the modified reference teaches the limitations of claim 1 and further Daimon teaches wherein one of the first and second connectors is a hook, and the other of the first and second connectors is a recess adapted to engage with the hook (Figure 1, Col. 3 lines 23-34 and lines 50-53; engaging hooks 41 located on bottom portion 4b, openings 31 located on pot 3 where engaging hooks 41 connect).
Regarding claim 15, Basset teaches a plant pot apparatus that could be utilized in an automobile (Figure 1), comprising: 
a base (Figure 1, Col. 1 lines 59-64; reservoir stand 10), the base comprising: 
a first opening (Figures 1-2, Col. 1 line 59 – Col. 2 line 4; opening 19 on disc 17); 
a first reservoir in fluid communication with the first opening (Figures 1-2, Col. 1 line 59 – Col. 2 line 25; tube 21 extends down from opening 19 to hold down wick which communicates fluidly with reservoir stand 10); 
a planter (Figure 1, Col. 1 lines 59-64; flower pot 11), the planter comprising: 
a soil compartment (Figure 1, Col. 1 lines 59-64; inside of flower pot 11 is soil 13); 
and a second opening, wherein the second opening is in fluid communication with the first opening and the soil compartment (Figure 1, Col. 1 line 59 – Col. 2 line 25; there is a hole in the flower pot through which a wick 29 extends through to go through opening 19 and into the reservoir stand 10);
wherein the base comprises a first tapered sidewall tapered outward from bottom to top (Figure 1; reservoir stand 10 sidewalls taper from bottom to top).
Bassett does not teach a first connector on the base and a second connector on the planter wherein the first connector and the second connector are adapted to interconnect so as to fix the planter to the base; and a collection saucer arranged below the soil compartment and comprising a second reservoir, wherein the soil compartment comprises a third opening in communication with the second reservoir; and the collection saucer comprising a second tapered sidewall tapered outward from bottom to top; and the first and the second tapered sidewalls are substantially coplanar.
Daimon teaches a plant pot comprising: 
a first connector on the base (Figure 1, Col. 3 lines 23-34 and lines 50-53; engaging hooks 41 located on bottom portion 4b); and 
a second connector on the planter wherein the first connector and the second connector are adapted to interconnect so as to fix the planter to the base (Figure 1, Col. 3 lines 23-34 and lines 50-53; openings 31 located on pot 3 where engaging hooks 41 connect).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant pot taught by Bassett and incorporated hook connections taught by Daimon in order to provide a more secure attachment of the pot to the base to prevent any possible detachment while the planter is in use.
Mahler teaches a plant pot wherein the planter further comprises a collection saucer arranged below the soil compartment and comprising a second reservoir, wherein the soil compartment comprises a third opening in communication with the second reservoir (Figures 1-3, Col. 1 lines 36-47; flower pot A with integral drip-pan B, area inside drip-pan B is second reservoir, flower pot A has drip-openings 1 on perimeter of flower pot A in communication with drip-pan B);
and the collection saucer comprises a second tapered sidewall tapered outward from bottom to top (Mahler: Figures 1-3; drip-pan B has slightly tapered sidewalls from bottom to top).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant pot taught by Bassett and incorporated a collection tray as taught by Mahler in order to provide a tray with higher up sidewalls to better catch any spillage of water or soil and avoid that spillage from getting on objects in the surrounding area.
Bassett as modified above does not teach the surfaces of the first and second tapered sidewalls being substantially coplanar. It would have been an obvious matter of design choice to make the different portions of the base sidewall and the saucer sidewall to be of whatever form or shape was desired or expedient, such as being substantially coplanar in order to provide a more aesthetically pleasing appearance (coplanar sidewalls are not necessitated in Applicant’s Specification, Page 5 lines 8-10 submits that sidewalls do not have to be substantially coplanar). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-11, 13, and 14 of copending Application No. 16/512,282 in view of Basset (US 4339891 A). 
In regards to instant claim 1, the reference application ‘282 claim 1 teaches:
“An automobile plant pot apparatus, comprising: 
a base, the base comprising:
a first connector; 
a planter, the planter comprising: 
a soil compartment; 
a collection saucer arranged below the soil compartment and comprising an open reservoir, wherein the soil compartment comprises an opening in communication with the reservoir; and 
a second connector, wherein the first connector and the second connector are adapted to interconnect so as to fix the planter to the base.”
Claim 1 of App. No. 16/512,282 does not recite the base further comprising: “a first opening; and a first reservoir in fluid communication with the first opening, wherein the first opening is the only opening in the base allowing fluid communication into the first reservoir; and the planter further comprising a second opening, wherein the second opening is in fluid communication with the first opening and the soil compartment; and a wick, arranged so as to extend from the first reservoir through the first and second openings to the soil compartment.”
Bassett (US 4339891 A) teaches a plant supporting and watering device wherein
	a base comprises a first opening (Figures 1-3, Col. 1 line 59 – Col. 2 line 4; reservoir stand 10 has opening 19); 
and a first reservoir in fluid communication with the first opening, wherein the first opening is the only opening in the base allowing fluid communication into the first reservoir (Figures 1-3, Col. 1 line 59 – Col. 2 line 4; reservoir stand 10 has only one opening 19 in fluid communication with flower pot 12); and
the planter further comprising a second opening, wherein the second opening is in fluid communication with the first opening and the soil compartment (Figure 1; Col. 1 line 59 – Col. 2 line 4 and Col. 2 lines 13-19; flower pot 12 has a hole that wick 28 extends through to opening 19 into reservoir stand 10);
and a wick, arranged so as to extend from the first reservoir through the first and second openings to the soil compartment (Figure 1, Col. 1 line 59 – Col. 2 line 25; there is a hole in the flower pot through which a wick 29 extends through to go through opening 19 and into the reservoir stand 10).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the automobile plant pot from ‘282 with the fluid reservoir base, openings, and wick along with it in order to provide a direct source of water and a wick to transport that water to the plant in the planter portion.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite a base comprising a first connector, a planter comprising a soil compartment, a collection saucer, an opening in the planter, and a second connector. Including a fluid reservoir in the base and openings to transfer water to the soil is an obvious variant, as shown above by the teachings of Bassett.
Basset further teaches Bassett as modified above teaches wherein a diameter of the first opening is greater than a diameter of the second opening (Figure 1; opening 19 and hole where wick 29 is running through a the bottom of flower pot 11, in Fig 1 it looks as though the opening 19 of reservoir stand 10 is larger). Reads on claim 2 of the present application.
Claim 3 of App. No. 16/512,282: “wherein the soil compartment and the collection saucer are integrally formed.” Reads on claim 4 of present application.
Claim 4 of App. No. 16/512,282: “wherein the base and planter are adapted to fit into a cupholder of an automobile.” Reads on claim 5 of present application.
Claim 9 of App. No. 16/512,282: “wherein one of the first and second connectors is a hook, and the other of the first and second connectors is a recess adapted to engage with the hook.” Reads on claim 6 of present application.
Bassett further teaches wherein the wick is arranged to draw water disposed in first reservoir to the soil compartment by capillary action (Figure 1, Col. 2 lines 46-56; wick 29 extends from reservoir stand 10 into flower pot 11 through the opening 19 and flower pot hole, wicks function by way of capillary action). Reads on claim 7 of the present application.
Claim 2 of App. No. 16/512,282: “wherein the base comprises a first tapered sidewall, and the collection saucer comprises a second tapered sidewall, and surfaces of the first and the second tapered sidewalls are substantially coplanar.” Reads on claim 8 of present application.
In regards to instant claims 9 and 15, the reference application ‘282 claim 1 teaches:
“An automobile plant pot apparatus, comprising: 
a base, the base comprising:
a first connector; 
a planter, the planter comprising: 
a soil compartment; 
a collection saucer arranged below the soil compartment and comprising an open reservoir, wherein the soil compartment comprises an opening in communication with the reservoir; and 
a second connector, wherein the first connector and the second connector are adapted to interconnect so as to fix the planter to the base.”
Claim 1 of App. No. 16/512,282 does not recite the base further comprising: “a first opening; and a first reservoir in fluid communication with the first opening, wherein the first opening is the only opening in the base allowing fluid communication into the first reservoir; and the planter further comprising a second opening, wherein the second opening is in fluid communication with the first opening and the soil compartment.”
Bassett (US 4339891 A) teaches a plant supporting and watering device wherein
	a base comprises a first opening (Figures 1-3, Col. 1 line 59 – Col. 2 line 4; reservoir stand 10 has opening 19); 
and a first reservoir in fluid communication with the first opening, wherein the first opening is the only opening in the base allowing fluid communication into the first reservoir (Figures 1-3, Col. 1 line 59 – Col. 2 line 4; reservoir stand 10 has only one opening 19 in fluid communication with flower pot 12); and
the planter further comprising a second opening, wherein the second opening is in fluid communication with the first opening and the soil compartment (Figure 1; Col. 1 line 59 – Col. 2 line 4 and Col. 2 lines 13-19; flower pot 12 has a hole that wick 28 extends through to opening 19 into reservoir stand 10).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the automobile plant pot from ‘282 with the fluid reservoir base and openings along with it in order to provide a direct source of water to the plant in the planter portion.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite a base comprising a first connector, a planter comprising a soil compartment, a collection saucer, an opening in the planter, and a second connector. Including a fluid reservoir in the base and openings to transfer water to the soil is an obvious variant, as shown above by the teachings of Bassett.
Claims 2, 3, 4, and 9 of App. No. 16/512,282 recite the exact limitations of claims 12, 13, 14, and 15 of the present application as follows:
Claim 2 of App. No. 16/512,282: “wherein the base comprises a first tapered sidewall, and the collection saucer comprises a second tapered sidewall, and surfaces of the first and the second tapered sidewalls are substantially coplanar.” Reads on the final limitation of claim 15 of present application in combination with limitations of App. No. 16/512,282 and Bassett recited above. 
Claim 3 of App. No. 16/512,282: “wherein the soil compartment and the collection saucer are integrally formed.” Reads on claim 12 of present application.
Claim 4 of App. No. 16/512,282: “wherein the base and planter are adapted to fit into a cupholder of an automobile.” Reads on claim 13 of present application.
Claim 9 of App. No. 16/512,282: “wherein one of the first and second connectors is a hook, and the other of the first and second connectors is a recess adapted to engage with the hook.” Reads on claim 14 of present application.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Kao as modified above does not teach first and second sidewalls that are substantially coplanar is not found persuasive. Applicant submits in the Specification Page 5 lines 8-10 that the invention can have sidewalls that are not substantially coplanar. Therefore, substantially coplanar sidewalls are not necessitated and the case law rejection applied above is an appropriate rejection for this limitation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peacock (US 5491929 A) and Chen (20190054759 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        


/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642